                                                                       JS-6

 1 Katherine A. Sandoval, Esq. SBN 303656
 2 Zahra H. Aziz, Esq. SBN 297339
   MATTHIESEN, WICKERT & LEHRER, S.C.
 3 1851 East Frist Street, Suite 1150
 4 Santa Ana, CA 92705
   Phone: (800) 637-9176
 5 Fax: (262) 673-3766
 6 ksandoval@mwl-law.com
   zaziz@mwl-law.com
 7
 8 Attorneys for Plaintiff
    CHURCH MUTUAL INSURANCE COMPANY,
 9 as subrogee for Unity Church of Santa Barbara
10
11                           UNITED STATES DISTRICT COURT
12             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
14 CHURCH MUTUAL INSURANCE                    CASE NO. 2:20−cv−10643 PA (MAAx)
   COMPANY, as subrogee for Unity
15 Church of Santa Barbara,                   ORDER DISMISSING ACTION WITH
16                                            PREJUDICE
                                Plaintiff,
17                                            Assigned to District Judge Percy Anderson
                   vs.
18                                            and Magistrate Judge Maria A. Audero
   LOUISVILLE LADDER INC., a
19 Delaware corporation; and DOES 1 to        (Santa Barbara Sup. Ct. No. 20CV03365)
20 30, inclusive,
21                              Defendants.
                                              Action Filed:      Oct. 14, 2020 (State)
22                                            Removal Filed:     November 20, 2020
                                              Trial Date:        August 3, 2021
23
24
25
26
27
28
     {00375668 }                              1
                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
1              Pursuant to the Stipulation of the Parties under Federal Rule of Civil Procedure
2 41(a)(1)(ii), and the Court having duly reviewed the same it is therefore:
3              ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED
4 WITH PREJUDICE as to all claims, causes of action and Parties, with each Party
5 bearing that Party’s own attorney’s fees and costs.
6              The Clerk is directed to close the file.
7              IT IS SO ORDERED.
8
     DATED:July 12, 2021
9                                                             Percy Anderson
                                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00375668 }                             2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
